



COURT OF APPEAL FOR ONTARIO

CITATION: Grant Forest Products Inc. v. The Toronto-Dominion
    Bank, 2015 ONCA 570

DATE: 20150807

DOCKET: C58636

Doherty, Gillese and Lauwers JJ.A.

In the Matter of the
Companies
    Creditors Arrangement Act
, R.S.C. 1985, c. C-36, as amended

And in the Matter of a Plan of Compromise or
    Arrangement of Grant Forest Products Inc., Grant Alberta Inc., Grant Forest
    Products Sales Inc., and Grant U.S. Holdings G.P.

BETWEEN

Grant Forest Products
    Inc., Grant Alberta Inc., Grant Forest Products Sales Inc., and Grant U.S.
    Holdings GP

Applicants

and

The Toronto-Dominion Bank, in its capacity as
    agent for the secured lenders holding first lien security and the Bank of New
    York Mellon, in its capacity as agent for secured lenders holding second lien
    security

Respondents

Mark Bailey and Deborah McPhail, for the appellant
    Superintendent of Financial Services

Jane Dietrich, for the respondents Grant Forest Products
    Inc., Grant Alberta Inc., Grant Forest Products Sales Inc., and Grant U.S.
    Holdings GP

John Marshall and Roger Jaipargas, for the respondent
    West Face Capital Inc.

Alex Cobb, for the respondent Mercer (Canada) Limited

David Byers and Dan Murdoch, for the respondent Ernst
    & Young Inc.

Andrew J. Hatnay, James Harnum and Adrian Scotchmer, for
    the intervener the court-appointed Representative Counsel to non-union active
    employees and retirees of U.S. Steel Canada Inc. in its CCAA proceedings

Heard: February 3, 2015

On appeal from the order of Justice Colin Campbell of the
    Superior Court of Justice, dated September 20, 2013, with reasons reported at
    2013 ONSC 5933, 6 C.B.R. (6th) 1.

Gillese
    J.A.:

OVERVIEW

[1]

The debtor companies in this case obtained protection under the
Companies
    Creditors Arrangement Act
, R.S.C. 1985, c. C-36 (the 
CCAA
) and
    entered into a liquidation process.  After selling their assets and paying out
    the first lien lenders in full, there were insufficient funds to satisfy the
    claims of the second lien lenders and the claims asserted on behalf of two of
    the debtor companies pension plans.  A contest ensued between one of the secured
    creditors and the pension claimants.

[2]

The CCAA judge ordered the remaining debtor companies into bankruptcy,
    thereby resolving the contest in favour of the secured creditor.

[3]

Ontarios Superintendent of Financial Services (the 
Superintendent
)
    appeals.

[4]

During the CCAA proceeding, the Superintendent made wind up orders in
    respect of the two pension plans.  He contends that a deemed trust arose on
    wind up of each plan (the 
wind up deemed trust
).  He says that those
    wind up deemed trusts, which encompass all unpaid contributions, took priority
    over the claims of the secured creditors because the remaining funds are the
    proceeds of sale of the debtor companies accounts and inventory.

[5]

The basis for the Superintendents position is a combination of ss.
    57(3) and (4) of the
Pension Benefits Act
, R.S.O. 1990, c. P.8 (
PBA
)
    and s. 30(7) of the
Personal Property Security Act
, R.S.O. 1990, c. P.10
    (
PPSA
).

[6]

Sections 57(3) and (4) of the PBA read as follows:

57
(3)

An employer who is required to pay
    contributions to a pension fund shall be deemed to hold in trust for the
    beneficiaries of the pension plan an amount of money equal to the employer
    contributions due and not paid into the pension fund.

57
(4)

Where a pension plan is wound up in
    whole or in part, an employer who is required to pay contributions to the
    pension fund shall be deemed to hold in trust for the beneficiaries of the
    pension plan an amount of money equal to employer contributions accrued to the
    date of the wind up but not yet due under the plan or regulations.

[7]

The priority of the PBA deemed trusts is established by s. 30(7) of the
    PPSA.  Section 30(7) reverses the first-in-time principle for certain assets
    and gives the beneficiaries of the deemed trusts priority over an account or
    inventory and its proceeds.  Section 30(7) states:

30 (7) A security interest in an account or inventory and its
    proceeds is subordinate to the interest of a person who is the beneficiary of a
    deemed trust arising under the
Employment Standards Act
or under the
Pension
    Benefits Act
.

[8]

The Superintendent contends that the decision below is wrong because,
    among other things, he says that it is inconsistent with the Supreme Court of
    Canadas recent decision in
Sun Indalex Finance, LLC v. United Steelworkers
,
    2013 SCC 6, [2013] 1 S.C.R. 271.

[9]

For the reasons that follow, I would dismiss the appeal.

THE CAST OF CHARACTERS

[10]

Grant
    Forest Products Inc. (
GFPI
) and certain of its subsidiaries carried on
    an oriented strand board manufacturing business from facilities in Ontario,
    Alberta and the United States. At the beginning of these proceedings, GFPI and
    its subsidiaries were the third largest such manufacturer in North America.

[11]

GFPI
    and related companies (the 
Applicants
) brought an application for
    protection from creditors under the CCAA (the
CCAA Proceeding
). Following
    the sale of certain assets, the CCAA Proceeding was terminated in relation to
    some of the Applicants. GFPI, Grant Forest Products Sales Inc. and Grant
    Alberta Inc. are the 
Remaining Applicants
 in the CCAA Proceeding.

[12]

Mercer
    (Canada) Ltd. is the administrator of the two pension plans in question in the
    CCAA Proceeding (the 
Administrator
). Mercer replaced PricewaterhouseCoopers
    Inc. as administrator in August 2013.

[13]

Stonecrest
    Capital Inc. was appointed the chief restructuring organization (the 
CRO
)
    by court order dated June 25, 2009.

[14]

Ernst
    & Young Inc. was appointed the monitor (the 
Monitor
) by court
    order dated June 25, 2009.

[15]

The
    
First Lien Lenders
 are the first-ranking secured creditors in the CCAA
    Proceeding.  Following the sale of assets during the CCAA Proceeding,
    distributions were made and the First Lien Lenders were paid in full.

[16]

The
    
Second Lien Lenders
 are secured creditors ranking behind the First
    Lien Lenders, and are collectively owed approximately $150 million.

[17]

The
    Bank of New York Mellon served as agent for the Second Lien Lenders in these
    proceedings (the 
Second Lien Lenders Agent
).

[18]

The
    Superintendent is the regulator of pension plans under the PBA and the
Financial
    Services Commission of Ontario Act, 1997
, S.O. 1997, c. 28.  He is also the
    administrator of the pension benefits guarantee fund under the PBA, which
    partially insures pension benefits in certain circumstances.

[19]

West
    Face Long Term Opportunities Limited Partnership, West Face Long Term Opportunities
    (USA) Limited Partnership, West Face Long Term Opportunities Master Fund L.P.
    and West Face Long Term Opportunities Global Master L.P. (collectively, 
West
    Face
), are parties to the
Second Lien Credit

Agreement
with
    the Remaining Applicants.  The Second Lien Lenders (including West Face) are currently
    the highest ranking secured creditors.  West Face is owed approximately $31
    million.

[20]

Shortly
    after the oral hearing of this appeal, the court-appointed representative
    counsel to non-union active and retired employees of United States Steel Canada
    Inc. (
USSC
) in USSCs unrelated proceedings under the CCAA (the 
Intervener
)
    sought leave to intervene.  The Intervener wished to have the opportunity to make
    submissions on the issues raised in this appeal from the perspective of
    retirees and pension beneficiaries. Approximately 6,000 affected employees and
    retirees of USSC are subject to the representation order.

[21]

By
    endorsement dated March 19, 2015, this court granted the Intervener leave to
    intervene as a friend of the court:
Re Grant Forest Products Inc.
, 2015
    ONCA 192. Under the terms of that endorsement, the Intervener was limited to
    addressing only those issues already raised on the appeal and to the existing
    record.

BACKGROUND IN BRIEF


Sale of the Applicants Assets

[22]

On
    March 19, 2009, GE Canada Leasing Services Company applied for a bankruptcy
    order against GFPI under the
Bankruptcy and Insolvency Act
, R.S.C. 1985,
    c. B-3 (
BIA
). In response, the Applicants sought protection under the CCAA
    through the CCAA Proceeding.

[23]

The
    court gave that protection by order dated June 25, 2009 (the 
Initial Order
).
    The Initial Order also stayed the bankruptcy application against GFPI and approved
    a marketing process designed to locate potential investors to purchase, as a
    going concern, the Applicants business and operations.  Consequently, the CCAA
    Proceeding proceeded as a liquidation, rather than as a restructuring.

[24]

In
    the CCAA Proceeding, no order was made authorizing a debtor-in-possession financing
    or other super priority lending arrangement.

[25]

GFPIs
    assets were sold in a number of transactions that closed between May 26, 2010
    and November 7, 2012.

[26]

GFPI
    and certain of its subsidiaries sold the large majority of their core operating
    assets to Georgia Pacific LLC and certain of its affiliates (
Georgia
    Pacific
). The sale to Georgia Pacific was court approved on March 30,
    2010, and closed on May 26, 2010.  On sale, Georgia Pacific assumed the Pension
    Plan for Hourly Employees of Grant Forest Products Inc.  Englehart Plan, which
    was the pension plan associated with the assets it had purchased.

[27]

Other
    than the assets sold to Georgia Pacific, GFPIs only other significant
    operating asset was a 50% interest in a mill in Alberta. The sale of that
    interest was approved by court order on January 5, 2011, and closed on February
    17, 2011. Additional assets were sold over the following two years, with the
    final sale closing on November 7, 2012.

[28]

Each
    sale was court approved and subject to the standard provision that all
    encumbrances and claims which applied to the assets prior to the sale applied
    to the sale proceeds with the same priority.

[29]

The
    court made distribution orders that resulted in the First Lien Lenders being
    paid in full in January of 2012.

[30]

A
    distribution of $6 million was made to the Second Lien Lenders. Approximately $150
    million remains owing to those lenders under the Second Lien Credit Agreement. Of
    that amount, West Face is owed approximately $31 million.

[31]

As
    of February 1, 2013, GFPI held cash of approximately US$2.1 million and the
    Monitor held cash of approximately $6.6 million and US$0.3 million (the 
Remaining
    Funds
).

The Pension Plans

[32]

GFPI
    was the employer, sponsor and administrator of four pension plans. The two
    plans of significance in this appeal are (1) the Pension Plan for Salaried
    Employees of GFPI  Timmins Plant (the 
Salaried Plan
) and (2) the
    Pension Plan for Executive Employees of GFPI (the 
Executive Plan
)
    (together, the 
Plans
).

[33]

Both
    of the Plans are defined benefit pension plans under the PBA.

[34]

The
    Initial Order provided that the Applicants were entitled but not required to pay
    all outstanding and future  pension contributions  incurred in the ordinary
    course of business.

[35]

On
    August 26, 2011, the Timmins Pension Plan Order was made. This order authorized
    GFPI to take steps to initiate the wind up of the Salaried Plan and to work
    with the Superintendent to appoint a replacement plan administrator for the
    Salaried Plan. This order also directed the Monitor to hold back approximately
    $191,000 from any distribution to creditors. The holdback was thought to be
    sufficient to satisfy the anticipated wind up deficit of the Salaried Plan. The
    Timmins Pension Plan Order expressly provided that nothing in it affects or determines
    the priority or security of the claims against the holdback.

[36]

A
    similar order was made in respect of the Executive Plan on September 21, 2011. However,
    the hold back amount in respect of the Executive Plan was $2,185,000.

[37]

The
    Administrator recommended that the Plans be wound up and on February 27, 2012,
    the Superintendent ordered the Plans wound up (the 
Superintendents Wind Up
    Orders
). Under those orders, the effective date of wind up for the
    Executive Plan is June 10, 2010, and for the Salaried Plan it is March 31,
    2011.

[38]

As
    will become apparent, it is significant that the Plans were ordered to be wound
    up after the CCAA Proceeding commenced.

The Pension Motion

[39]

GFPI
    continued to make all required contributions to the Plans (both current service
    and special payments) until June 2012. However, on June 8, 2012, the Remaining
    Applicants brought a motion seeking an order declaring that none of GFPI, the
    CRO or the Monitor were required to make further contributions to the Plans
    (the 
Pension Motion
).  The grounds for the motion included that there
    was uncertainty relating to the priority of amounts owing in respect of the
    wind up deficits in the Plans and it was possible that
Indalex
, which
    was then before the Supreme Court, might have an impact on that matter.

[40]

When
    the wind up reports showed that the estimated deficits in the Plans had
    increased, by order dated June 25, 2012, the hold back for the Salaried Plan was
    increased from approximately $191,000 to $726,372 and for the Executive Plan
    from approximately $2.185 million to $2,384,688 (collectively, the 
Reserve
    Funds
).

[41]

The
    Pension Motion was originally returnable on June 25, 2012. However, it was adjourned
    several times.

[42]

On
    the first return date, acting on his own motion, the CCAA judge adjourned the
    Pension Motion and directed that further notice be given to the Second Lien
    Lenders. By endorsement dated June 25, 2012, a term of the adjournment was that
    no further payments were to be made to the Plans.
[1]


[43]

It
    should be noted that several weeks prior, on March 19, 2012, counsel for the
    Second Lien Lenders Agent sent an email to all those on the Service List
    saying that it no longer represented the Agent and asking to be removed from
    the Service List.

[44]

On
    August 8, 2012, the Remaining Applicants served a notice of return of the
    Pension Motion for August 27, 2012.

[45]

On
    August 27, 2012, again on his own motion and over the objections of the pension
    claimants, the CCAA judge adjourned the Pension Motion to a date to be
    determined at a comeback hearing to be held prior to the end of September 2012.
    He also directed the Monitor to provide additional communication to the Second
    Lien Lenders and to seek their positions on the Pension Motion.

[46]

By
    letter dated August 31, 2012, the Monitor advised the Second Lien Lenders
    Agent that the Pension Motion had been adjourned at the hearing on August 27 and
    requested a conference call with, among others, the various Second Lien Lenders,
    to determine what positions they would take on the Pension Motion.

[47]

The
    conference call took place on September 5, 2012. West Face did not participate
    in it.  The two Second Lien Lenders that did attend on the call indicated that
    they supported the Pension Motion.

[48]

On
    September 17, 2012, the Pension Motion was scheduled to be heard on October 22,
    2012.

[49]

On
    September 21, 2012, the Monitor sent the Second Lien Lenders Agent a letter
    advising that the Pension Motion would be heard on October 22, 2012. In the
    letter, the Monitor also indicated that any Second Lien Lender that wished to
    make its position on the Pension Motion known should contact the Monitor.

[50]

When
    West Face became aware that the Second Lien Lenders Agent would not be able to
    obtain timely instructions in respect of the Pension Motion, it retained its
    own counsel to respond to the Pension Motion.

[51]

By
    letter dated October 12, 2012, West Face advised the Monitor that it would support
    the Pension Motion.

[52]

West
    Face served a notice of appearance in the CCAA Proceeding on October 19, 2012. It
    sought an adjournment of the October 22, 2012 hearing date but the Administrator
    opposed the adjournment request.

The Bankruptcy Motion

[53]

By
    notice of motion dated October 21, 2012, West Face then brought a motion
    returnable on October 22, 2012, seeking to be substituted for GE Canada Leasing
    Services Company in the outstanding bankruptcy application issued against GFPI.
    Alternatively, it sought to have the court lift the stay of proceedings in the
    CCAA Proceeding and permit it to petition the Remaining Applicants into
    bankruptcy (the 
Bankruptcy Motion
).

[54]

On
    October 22, 2012, it was submitted
[2]
that the Bankruptcy Motion should be adjourned but that the Pension Motion
    should be argued. The CCAA judge adjourned both motions (together, the 
Motions)
,
    however, citing the close relationship between the two. The adjournment
    continued the terms of the adjournment of the Pension Motion on June 25, 2012.

The Motions are Heard

[55]

The
    first round of oral submissions on the Motions was heard on November 27, 2012. The
    CCAA judge reserved his decision.

[56]

The
    Supreme Court released its decision in
Indalex on
February 1, 2013.

[57]

On
    February 6, 2013, the CCAA judge identified certain additional issues to be
    dealt with on the Motions and directed the parties to make written submissions
    on them.

[58]

A
    further oral hearing on the Motions took place on July 23, 2013.

The Transition Order

[59]

The
    CCAA judge dealt with the Motions by order dated September 20, 2013 (the 
Transition
    Order
).  Among other things, in the Transition Order, the court ordered
    that:

1.       none of the funds held
    by GFPI or the Monitor are subject to a deemed trust pursuant to ss. 57(3) and
    (4) of the PBA;

2.       none of GFPI, the
    CRO or the Monitor shall make any further payments to the Plans; and

3.       GFPI and each of
    the other Remaining Applicants are adjudged bankrupt and ordered into
    bankruptcy.

[60]

In
    short, the Transition Order resolved the priority contest between the
    pensioners and West Face in favour of West Face.

The Appeal

[61]

The
    Superintendent then sought and obtained leave to appeal to this court.

THE DECISION BELOW

[62]

In
    his reasons for decision, the CCAA judge observed that through the CCAA
    Proceeding, the Applicants assets had been sold in a way that provided the
    maximum benefit to the widest group of stakeholders. Moreover, some of the assets
    were sold on a going concern basis, which provided continued employment and benefits
    for many. The alternative to the CCAA Proceeding was a bankruptcy proceeding, which
    might well have resulted in a greater loss of employment and a lower level of
    recovery for secured creditors.

[63]

The
    CCAA judge then found that the Remaining Funds were not subject to wind up
    deemed trusts.

[64]

The
    Superintendent and the Administrator had submitted that, notwithstanding the
    Initial Order, the wind up deemed trusts should prevail over other creditors
    claims.

[65]

In
    rejecting this submission, the CCAA judge stated that a wind up deemed trust will
    prevail when wind up occurs before insolvency but not when a wind up is ordered
    after the Initial Order is granted. He said that this approach provides
    predictability and certainty for the stakeholders of the insolvent company and
    enables secured creditors to decide whether they are willing to pursue a plan
    of compromise or immediately apply for a bankruptcy order.

[66]

The
    CCAA judge relied on the Supreme Courts decision in
Indalex
for the
    proposition that provincial statutory provisions in the pension area prevail
    prior to insolvency but once the federal statute is involved, the insolvency
    regime applies.

[67]

The
    CCAA judge also rejected the argument that the CCAA court, in authorizing the
    wind up of the Plans, had given the wind up deemed trusts priority in the
    insolvency regime. He noted that the orders authorizing the wind ups explicitly
    state that they do not affect or determine the priority or security of the
    claims against those funds, and the orders say nothing in respect of the deemed
    trust issue.


[68]

The
    CCAA judge opined that, on the basis of this analysis, a lifting of the stay
    was not necessary to defeat the wind up deemed trusts said to have arisen after
    the Initial Order.

[69]

The
    CCAA judge then observed that the issue of whether to terminate a CCAA
    proceeding and permit a petition in bankruptcy to proceed is a discretionary
    matter. In the absence of provisions in a plan of compromise under the CCAA or
    a specific court order, any creditor is at liberty to request that the CCAA
    proceedings be terminated if its position might better be advanced under the
    BIA. The question was whether it was fair and reasonable, bearing in mind the
    interests of all creditors, that the interests of the creditor seeking
    preference under the BIA should be allowed to proceed.

[70]

The
    CCAA judge found that there was no evidence of a lack of good faith on the part
    of West Face in seeking to lift the stay, beyond the allegations relating to
    delay. He went on to reject the argument based on West Faces alleged delay in bringing
    the Bankruptcy Motion, saying that no party had been prejudiced by the delay.

[71]

West
    Face argued that its interests should prevail because otherwise a wind up deemed
    trust that did not exist at the time of the Initial Order would
de facto
be
    given priority and that would be contrary to the priorities established under
    the BIA. The CCAA judge accepted this submission. He said that in
Indalex
,
    the Supreme Court limited the wind up deemed trust to obligations arising prior
    to insolvency and to deny West Face the relief it sought would be at odds with
    that reasoning.

[72]

Accordingly,
    the CCAA judge concluded, the monies held by the Monitor should not be applied
    to the Plans.

A SUMMARY OF THE PARTIES POSITIONS ON APPEAL


The Superintendent

[73]

The
    Superintendent submits that the CCAA judge erred in concluding that no wind up deemed
    trusts arose during the CCAA Proceeding. He contends that where a pension plan
    is wound up after an initial order is made under the CCAA, but before
    distribution is complete, unpaid contributions to the pension plan constitute a
    wind up deemed trust under the PBA. In this case, he says, the wind up deemed
    trusts arose during the CCAA Proceeding and took priority over other creditors
    claims. Those deemed trusts were not rendered inoperative by the doctrine of
    federal paramountcy because there was no debtor-in-possession loan or charge.

[74]

The
    Superintendent further submits that because of the procedural history of this
    matter, the CCAA judge should have required payment of the full wind up
    deficits prior to lifting the stay to permit the bankruptcy application. He says
    that the CCAA judge adjourned the Pension Motion to provide further notice to
    the Second Lien Lenders when additional notice was not required because the
    Second Lien Lenders had received sufficient notice. Further, he contends, the
    adjournments were prejudicial to the pension claimants because if the CCAA
    judge had considered the Pension Motion in a timely manner, there would have
    been no basis on which to relieve against pension plan contributions.

[75]

The
    Superintendent also submits that the CCAA judge erred in concluding that it was
    necessary for the pension claimants to have opposed the Initial Order and the sale
    and vesting orders made during the CCAA Proceeding in order to assert the wind
    up deemed trusts.

The Administrator

[76]

The
    Administrator supports the Superintendent and adopts his submissions. It offers
    the following additional reasons in support of the appeal.

[77]

First,
    the Administrator says that the CCAA judge erred by failing to answer the
    question posed by the Pension Motion, namely, whether GFPI should be relieved
    from making further payments into the Plans. It submits that the test GFPI had
    to meet to obtain such relief is: could GFPI make the required payments without
    jeopardizing the restructuring? Instead of answering that question, the Administrator
    says that the CCAA judge asked and answered this question: can a wind up deemed
    trust be created during the pendency of a stay of proceedings? The
    Administrator contends that the CCAA judge erred in recasting the Pension
    Motion in this way because the creation of a wind up deemed trust and the
    obligation to make special payments are two separate concepts. It submits that
    the existence of a deemed trust has no bearing on whether a CCAA court should
    grant a debtor relief from the obligation to make special pension payments.

[78]

Second,
    the Administrator submits, contrary to the CCAA judges finding, where a wind
    up deemed trust arises before, and has an effective date before, the date of a
    court-approved distribution to creditors, the priority of that deemed trust
    must be considered before a distribution is approved.

[79]

Third,
    the Administrator submits that the wind up deemed trust is not rendered inoperative
    in a CCAA proceeding unless the operation of the wind up deemed trust conflicts
    with a specific provision in the CCAA or an order issued under the CCAA. The
    Administrator says that, in the present case, there is no CCAA provision or
    order that conflicts with the wind up deemed trust. Therefore, those trusts
    operate and have priority pursuant to s. 30(7) of the PPSA.

[80]

Fourth,
    the Administrator submits that because bankruptcy is not the inevitable result
    of a liquidating CCAA proceeding, the CCAA judge had to consider the totality
    of the circumstances, including West Faces lengthy delay in bringing the
    Bankruptcy Motion, when ordering GFPI into bankruptcy.  It says that West Face
    did not satisfy its onus to have the stay lifted but, even if it did, the
    Bankruptcy Motion should have been granted on condition that the outstanding
    amounts owed to the Plans were paid prior to the bankruptcy taking effect.

[81]

Finally,
    the Administrator says that the CCAA judge erred by requiring the
    Superintendent and it to challenge all orders made in the CCAA Proceeding had they
    wished to assert the priority of the wind up deemed trusts.

The Remaining Applicants

[82]

The
    Remaining Applicants take no position on the issues raised by the
    Superintendent. However, if the appeal is successful, they ask that the court
    affirm that paras. 1-6 of the Transition Order remain operative. Those
    paragraphs can be found in Schedule A to these reasons.

West Face

[83]

West
    Face maintains that the core issue to be decided on this appeal is whether it
    was necessary or appropriate for the pension claims to be paid as a
    pre-condition to ordering GFPI into bankruptcy. It says that if this court accepts
    that the CCAA judge made no error in ordering GFPI into bankruptcy, without
    first requiring payment of the pension claims, the issues raised by the
    Superintendent are moot.

[84]

West
    Face further submits that the doctrine of federal paramountcy puts an end to the
    wind up deemed trust claims. Bankruptcy proceedings are the appropriate forum
    to resolve wind up deemed trust claims at the close of CCAA proceedings. It
    would have been improper for the CCAA judge to order payment of the wind up deemed
    trust deficits before putting GFPI into bankruptcy, as such an order would have
    usurped Parliaments bankruptcy regime.

The Monitor

[85]

Because
    the Bankruptcy Motion was primarily a priority dispute between two creditor
    groups, the Monitor took no position on that motion and it takes no position on
    that issue in this appeal.

[86]

However,
    the Monitor notes that in making the Transition Order, the CCAA judge addressed
    issues relating to the existence and potential priority of a wind up deemed
    trust in the CCAA context. Given the relevance of those issues to other
    insolvency proceedings, the Monitor made the following submissions:

1.

the main
    question giving rise to the Transition Order was whether it was appropriate to
    lift the stay and order GFPI into bankruptcy;

2.

wind up deemed
    trusts are not created during the pendency of a CCAA proceeding;

3.

if wind up deemed
    trusts did arise during this CCAA Proceeding, because the Superintendents Wind
    Up Orders were made after the Initial Order, the earliest date on which those
    deemed trusts could be effective was February 27, 2012, the date of the
    Superintendents Wind Up Orders; and

4.

the CCAA judge
    did not suggest that the pension claimants were obliged to take steps earlier
    in the CCAA Proceeding to assert the priority of their wind up deemed trust
    claims. While the CCAA judge did state that the pension claimants were required
    to obtain an order lifting the stay for a wind up deemed trust to be created,
    that was because the winding up of a pension plan is outside of the ordinary
    course of business and the Initial Order permitted payments of pension
    contributions only in the ordinary course of business.

The Intervener

[87]

The
    Interveners position is that:

1. a pension
    plan does not have to be wound up as of the CCAA filing date for the wind up deemed
    trust to be effective;

2.  the beneficiaries
    of the wind up deemed trust have priority in CCAA

proceedings ahead of
    all other secured creditors over certain assets;

3.  an
    initial CCAA

order does not operate to invalidate the wind up deemed
    trust regime; and

4.  the CCAA
    judge erred in granting the Bankruptcy Motion, which was brought to defeat the wind
    up deemed trust priority regime.

THE ISSUES

[88]

The
    parties do not agree on what issues are raised on this appeal. A comparison of
    the issues as articulated by each of the Superintendent and West Face
    demonstrates this.

[89]

The
    Superintendent says that the following three issues are to be determined in
    this appeal:

1.  do unpaid contributions
    related to a pension plan that is wound up after the initial order in a CCAA
    proceeding constitute a deemed trust under the PBA?

2.  if such unpaid
    contributions constitute a deemed trust under the PBA, what is the priority of
    the deemed trust where there is no debtor in possession loan?

3.  what actions must
    pension creditors take to assert the deemed trust under the PBA in a CCAA
    proceeding, both before and after the deemed trust arises?

[90]

West
    Face, on the other hand, says that there is but one issue for determination: did
    the pension claims have to be paid as a precondition to an order to put GFPI
    into bankruptcy at the end of the CCAA Proceeding?

[91]

In
    these circumstances, it falls to the court to determine what issues must be
    addressed in order to resolve this appeal.

[92]

To
    do this, I begin by noting two things. First, in appeals of this sort, the role
    of this court is to correct errors. Put another way, its overriding task is to
    determine whether the result below is correct. It is not the role of this court
    to provide advisory opinions on abstract or hypothetical questions
:

Kaska
    Dena Council v. British Columbia (Attorney General)
, 2008 BCCA 455, 85 B.C.L.R.
    (4th) 69, at para. 12. Second, an appeal lies from an order or judgment and not
    from the reasons for decision which underlie that order or judgment:
Grand
    River Enterprises v. Burnham
(2005), 197 O.A.C. 168 (C.A.), at para. 10.

[93]

With
    these parameters in mind, it appears to me that the question which must be
    answered to decide this appeal and resolve the dispute between the parties is:
    did the CCAA judge err in lifting the stay and ordering the Remaining
    Applicants into bankruptcy without first requiring that the wind up deemed
    trusts deficits be paid in priority to the Second Lien Lenders?

[94]

To
    answer that question, I must address the following issues:

1.

what standard of
    review applies to the CCAA judges decision to lift the CCAA stay of
    proceedings and order the Remaining Applicants into bankruptcy?

2.

did the CCAA
    judge make a procedural error in his treatment of the Pension Motion? and

3.

did the CCAA
    judge err in principle, or act unreasonably, in lifting the stay and ordering the
    Remaining Applicants into bankruptcy?

THE STANDARD OF REVIEW

[95]

The
    Superintendent submits that the standard of review of a decision made under the
    CCAA is correctness with respect to errors of law, and palpable and overriding
    error with respect to the exercise of discretion or findings of fact. As
    authority for this submission, the Superintendent relies on
Resurgence Asset
    Management LLC v. Canadian Airlines Corporation
, 2000 ABCA 149, 261 A.R.
    120, at para. 29.

[96]

I
    would not accept this submission for two reasons.

[97]

First,
    in articulating this standard of review,
Resurgence
purported to follow
UTI
    Energy Corp. v. Fracmaster Ltd.
, 1999 ABCA 178, 244 A.R. 93. However,
UTI
does not set out the standard of review in the terms expressed by
Resurgence
.
    At para. 3 of
UTI
, the Alberta Court of Appeal states that discretionary
    decisions made under the CCAA are owed considerable deference and appellate
    courts should intervene only if the CCAA judge acted unreasonably, erred in
    principle, or made a manifest error.

[98]

Second,
    the applicable standard of review has been established by two decisions of this
    court:
Re Air Canada
(2003), 66 O.R. (3d) 257 and
Re Ivaco Inc.
(2006), 83 O.R. (3d) 108. In
Air Canada
, at para. 25, this court states
    that deference is owed to discretionary decisions of the CCAA judge. In
Ivaco
,
    at para. 71, this court reiterated that point and added that appellate
    intervention is justified only if the CCAA judge erred in principle or exercised
    his or her discretion unreasonably.

[99]

The
    decision to lift the stay and order the Remaining Applicants into bankruptcy
    was a discretionary decision:
Ivaco
, at para. 70. Therefore, the
    question becomes, did the CCAA judge err in principle or exercise his discretion
    unreasonably in so doing?

[100]

Before turning
    to this question, I will consider whether the CCAA judge made a procedural
    error in the process leading up to the making of the Transition Order.

DID THE CCAA JUDGE MAKE A PROCEDURAL ERROR?

[101]

The procedural complaint
    levied against the CCAA judge is based on his having adjourned the Pension
    Motion on more than one occasion, on his own motion, so that additional notice
    could be given to the Second Lien Lenders. The Superintendent says that
    additional notice was not required because the Second Lien Lenders had been
    given sufficient notice and the resulting delay in having the Pension Motion
    heard caused prejudice to the pension claimants.

[102]

I would not
    accept this submission. Considered in context, I do not view the CCAA judge as
    having acted improperly in adjourning the Pension Motion on his own motion.

[103]

It is important
    to begin this analysis by reminding ourselves of the role played by the CCAA
    judge in a CCAA proceeding. Paragraphs 57-60 of
Century Services Inc. v.
    Canada (Attorney General)
, 2010 SCC 60, [2010] 3 S.C.R. 379 are instructive
    in this regard. From those paragraphs, we see that the role of the CCAA judge is
    more than to simply decide the motions placed before him or her.  The CCAA is skeletal
    in nature.  It gives the CCAA judge broad discretionary powers that are to be
    exercised in furtherance of the CCAAs purposes. The CCAA judge must provide
    the conditions under which the debtor can attempt to reorganize (para. 60). This
    includes supervising the process and advancing it to the point where it can be
    determined whether reorganization will succeed. In performing these tasks, the CCAA
    judge must be cognizant of the various interests at stake in the reorganization,
    which can extend beyond those of the debtor and creditors (para. 60).

[104]

Century
    Services
, it can be seen, makes it clear that the CCAA judge in the present
    CCAA Proceeding had to be cognizant of the interests of the Second Lien Lenders,
    as well as those of the moving parties and the pension claimants.

[105]

It would have
    been apparent to the CCAA judge that the Pension Motion had the potential to
    adversely affect the interests of the Second Lien Lenders. At the time that the
    Pension Motion was brought, the Applicants assets had been sold and only limited
    funds were left for distribution. Those funds were clearly insufficient to meet
    the claims of both the Second Lien Lenders and the pension claimants. It will
    be recalled that by means of the motion, GFPI, the CRO and the Monitor sought
    to be relieved of any obligation to continue making contributions into the
    Plans. The Pension Motion was vigorously opposed. Had the CCAA judge refused to
    grant the Pension Motion and contributions continued to be made to the Plans,
    the Second Lien Lenders would have been prejudiced because there would have
    been even fewer funds available to satisfy their claims.

[106]

The CCAA judge
    was also aware that in March 2012  some three months before the Pension Motion
    was brought  counsel for the Second Lien Lenders Agent had given notice that
    it was to be removed from the service list because it no longer represented the
    Second Lien Lenders Agent.

[107]

Despite service of
    the Pension Motion on the Second Lien Lenders Agent and on the Second Lien
    Lenders, in these circumstances, it is understandable that the CCAA judge had
    concerns about the adequacy of notice to the Second Lien Lenders.

[108]

That this
    concern drove the adjournments is apparent from the CCAA judges direction to
    the Monitor on August 27, 2012, to provide additional communication to the
    Second Lien Lenders themselves, not the Agent. (The Monitor followed those
    directions, holding a conference call directly with the Second Lien Lenders
    themselves.)

[109]

In these
    circumstances, I do not accept that the adjournments of the Pension Motion
    amounted to procedural unfairness.  Rather, the adjournments are consonant with
    the Supreme Courts dictates in
Century Services
, described above.

DID THE CCAA JUDGE ERR IN PRINCIPLE OR ACT
    UNREASONABLY IN LIFTING THE STAY AND ORDERING THE REMAINING APPLICANTS INTO
    BANKRUPTCY?

[110]

In general
    terms, I see no error in the CCAA judges exercise of discretion to lift the
    CCAA stay and order the Remaining Applicants into bankruptcy.

[111]

At the time the
    Motions were heard, GFPI had long since ceased operating, its assets had been
    sold, and the bulk of the sale proceeds had been distributed. It was a
    liquidating CCAA with nothing left to liquidate. Nor was there anything left to
    reorganise or restructure.  All that was left was to distribute the Remaining Funds
    and it was clear that those funds were insufficient to meet the claims of both the
    Second Lien Lenders and the pension claimants.

[112]

In those circumstances,
    the breadth of the CCAA judges discretion was sufficient to construct a
    bridge to the BIA  that is, he had the discretion to lift the stay and order
    the Remaining Applicants into bankruptcy.  Although this was not a situation in
    which creditors had rejected a proposal, the reasoning of the Supreme Court at
    paras. 78 and 80 of
Century Services
applied:

The transition from the CCAA
    to the BIA may require the partial lifting of a stay of proceedings under the
    CCAA to allow commencement of the BIA proceedings.  However, as Laskin J.A. for
    the Ontario Court of Appeal noted in a similar competition between secured
    creditors and the [Superintendent] seeking to enforce a deemed trust, [t]he
    two statutes are related and no gap exists between the two statutes that
    would allow the enforcement of property interests at the conclusion of CCAA
    proceedings that would be lost in bankruptcy (
Ivaco,
at paras. 62-63).
    [Citation excluded.]



[T]he comprehensive and
    exhaustive mechanism under the

BIA

must
    control the distribution of the debtors assets once liquidation

is
    inevitable. Indeed, an orderly transition to liquidation is mandatory under the

BIA

where
    a proposal is rejected by creditors.
The

CCAA

is
    silent on the transition into liquidation but the breadth of the courts discretion
    under the Act is sufficient to construct a bridge to liquidation under the

BIA.
The court must do so in a manner that does not subvert the scheme of
    distribution under the

BIA
.
Transition to liquidation requires
    partially lifting the

CCAA

stay
    to commence proceedings under the

BIA
. This necessary partial
    lifting of the stay should not trigger a race to the courthouse in an effort to
    obtain priority unavailable under the

BIA
. [Emphasis added.]

[113]

Consequently,
    the question for this court is whether the CCAA judge erred in principle, or
    exercised his discretion unreasonably, by lifting the stay and ordering the
    Remaining Applicants into bankruptcy.

[114]

The various
    complaints levied against the CCAA judges exercise of discretion can be
    summarized as raising the following questions.  Did the motion judge err in:

1.

failing to
    properly take into consideration West Faces conduct in bringing the Bankruptcy
    Motion?

2.

failing to
    recognize, and require payment of, the wind up deemed trusts that arose during
    the CCAA Proceeding before ordering GFPI into bankruptcy?

3.

wrongly considering
    that the pension claimants had to take certain steps earlier in the CCAA
    Proceeding in order to successfully assert their claims? and

4.

failing to
    consider the question posed by the Pension Motion, namely, whether GFPI, the
    CRO and the Monitor should be relieved from making further payments into the
    Plans?

1.       West Faces Conduct

[115]

Two complaints
    are levied about West Faces conduct. The first is that West Face delayed in
    bringing the Bankruptcy Motion and the second is that West Face brought that
    motion to defeat the wind up deemed trust regime.

[116]

Even if delay is
    a relevant consideration when considering West Faces conduct, I do not accept
    that West Face failed to bring the Bankruptcy Motion in a timely manner. The
    Pension Motion was brought on June 8, 2012, and originally returnable on June
    25, 2012. Although in March 2012, West Face had been served with notice that
    counsel for the Second Lien Lenders Agent no longer represented the Agent, the
    record is not clear on when West Face discovered that the Agent could not
    obtain timely instructions from the Second Lien Lenders in respect of the
    Pension Motion. From the record, it appears that West Face acted promptly upon discovering
    that fact.  West Face retained its own counsel on October 19, 2012, served a
    notice of appearance that same day and brought the Bankruptcy Motion on October
    21, 2012, returnable on October 22, 2012.

[117]

In the
    circumstances, I do not view West Face as having been dilatory in the bringing
    of the Bankruptcy Motion.

[118]

As for the
    submission that the Bankruptcy Motion was brought to defeat the wind up deemed
    trust priority regime, assuming that to have been West Faces motivation, it
    does not disentitle West Face from being granted the relief it sought in the
    Bankruptcy Motion. A creditor may seek a bankruptcy order under the BIA to
    alter priorities in its favour:  see
Federal Business Development Bank v.
    Québec
, [1988] 1 S.C.R. 1061, at p. 1072;
Bank of Montreal v. Scott
    Road Enterprises Ltd.
(1989), 57 D.L.R. (4th) 623 (B.C.C.A), at pp. 627,
    630-31; and
Ivaco
, at para. 76.

2.       The Wind up Deemed Trusts

[119]

The Superintendent
    (joined by the Administrator and the Intervener) makes two submissions as to
    why the CCAA judge erred in failing to order payment of the wind up deemed
    trusts deficits before ordering the Remaining Applicants into bankruptcy.  First,
    he submits that, unlike bankruptcy where PBA deemed trusts are inoperative, the
    wind up deemed trusts in this case were not rendered inoperative because they
    did not conflict with a provision of the CCAA or an order made under the CCAA
    (for example, an order establishing a debtor-in-possession charge).  Second, he
    contends that
Indalex
requires that the wind up deemed trusts be given priority
    in this case.

[120]

I would not
    accept either submission.

Federal Paramountcy

[121]

In my view, the
    first submission misses a crucial point: federal paramountcy in this case is
    based on the BIA.

[122]

As I have
    explained, at the time that the Motions were heard, it was open to the CCAA
    judge to order the Remaining Applicants into bankruptcy.  Once the CCAA judge exercised
    his discretion and made that order, the priorities established by the BIA
    applied to the Remaining Funds and rendered the wind up deemed trust claims
    inoperative.

[123]

Because wind up
    deemed trusts are created by provincial legislation, their payment could not be
    ordered when the Motions were heard because payment would have had the effect
    of frustrating the priorities established by the federal law of bankruptcy.  A
    provincial statute cannot alter priorities within the federal scheme nor can it
    be used in a manner that subverts the scheme of distribution under the BIA:
Century
    Services
, at para. 80.

Indalex

[124]

As for the
    second submission, in my view,
Indalex
does not assist in the resolution
    of the priority dispute in this case.

[125]

In
Indalex
,
    the CCAA court authorized debtor-in-possession (DIP) financing and granted
    the DIP charge priority over the claims of all creditors.

[126]

There were two
    pension plans in issue in
Indalex
:  the executives plan and the
    salaried employees plan.  When the CCAA proceedings began, the executives
    plan had not been declared wound up.  As s. 57(4) of the PBA provides that the
    wind up deemed trust comes into existence only when the pension plan is wound
    up, no wind up deemed trust existed in respect of the executives plan.

[127]

The salaried
    employees pension plan was in a different position, however. That plan had
    been declared wound up prior to the commencement of the CCAA proceeding and the
    wind up was in process.

[128]

A majority of
    the Supreme Court concluded that the PBA wind up deemed trust for the salaried
    employees pension plan continued in the CCAA proceeding, subject to the
    doctrine of federal paramountcy.  However, the CCAA court-ordered priority of
    the DIP lenders meant that federal and provincial laws gave rise to different,
    and conflicting, orders of priority.  As a result of the application of the
    doctrine of federal paramountcy, the DIP charge superseded the deemed trust.

[129]

Both the facts and
    the issues in
Indalex
differ from those of the present case.

[130]

There are two
    critical factual distinctions.  First, the wind up deemed trust under
    consideration in
Indalex
arose before the CCAA proceeding commenced.  In
    this case, neither of the Plans had been declared wound up at the time the
    Initial Order was made  the Superintendents Wind Up Orders were made after
    the CCAA Proceeding commenced.

[131]

Second, the BIA
    played no part in
Indalex.
In this case, however, the BIA was
    implicated from the beginning of the CCAA Proceeding.  Prior to the issuance of
    the Initial Order, one of the debtor companies creditors (GE Canada) had
    issued a bankruptcy application, which was stayed by the Initial Order.  Further,
    and importantly, at the time the priority contest came to be decided in this
    case, both the Pension Motion and the Bankruptcy Motion were before the CCAA
    judge and he found that there was no point to continuing the CCAA proceeding.
[3]


[132]

The issues for
    resolution in
Indalex
were whether: the deemed trust in s. 57(4) applied
    to wind up deficiencies; such a deemed trust superseded a DIP charge; the
    company had fiduciary obligations to the pension plan members when making
    decisions in the context of insolvency proceedings; and, a constructive trust
    was properly imposed as a remedy for breach of fiduciary duties.

[133]

As I already
    explained, because of the point in the proceedings at which the Motions were
    heard, the primary issue for the CCAA judge in this case was whether to lift
    the CCAA stay and order the Remaining Applicants into bankruptcy.

[134]

Given the legal
    and factual differences between the two cases, I do not find
Indalex
to
    be of assistance in the resolution of this dispute.

3.       Steps by the Pension Claimants

[135]

It was submitted
    that the CCAA judge wrongly required the pension claimants to have taken steps earlier
    in the CCAA Proceeding, had they wished to assert their wind up deemed trust claims.

[136]

I understand
    this submission to be based largely on paras. 94 and 95 of the CCAA judges
    reasons. The relevant parts of those paragraphs read as follows:

[94]    It does seem to me that
    a commitment to make wind up deficiency payments is not in the ordinary course
    of business of an insolvent company subject to a CCAA order unless agreed to.
    Even if the obligation could be said to be in the ordinary course for an insolvent
    company GFPI was not obliged to make the payments  .

[95]    This is precisely the
    reason for the granting of a stay of proceedings that is provided for by the

CCAA.
Anyone seeking to have a payment made that would be regarded as being
    outside the ordinary course of business must seek to have the stay lifted or if
    it is to be regarded as an ordinary course of business obligation, persuade the
    applicant and creditors that it should be made.

[137]

I do not read
    the CCAA judges reasons as saying that the pension claimants had to have taken
    certain steps earlier in the CCAA Proceeding in order to assert their claims. Rather,
    I understand the CCAA judge to be saying the following.  A contribution towards
    a wind up deficit made by an insolvent company subject to a CCAA order is not a
    payment made in the ordinary course of business.  The Initial Order only
    permitted payments in the ordinary course of business.  Thus, if during the
    CCAA Proceeding the pension claimants wanted payments be made on the wind up
    deficits, they would have had to have taken steps to accomplish that.  These
    steps include reaching an agreement with the Applicants and secured creditors
    or seeking to have the stay lifted and an order made compelling the making of
    the payments.

[138]

Understood in this
    way, I see no error in the CCAA judges reasoning. I would add that the timing
    of the relevant events supports this reasoning.  When the Initial Order was
    made, the Plans were on-going  the Superintendents Wind Up Orders were not
    made until almost three years later.  The Initial Order permitted, but did not
    require, GFPI to pay all outstanding and future  pension contributions 
    incurred in the ordinary course of business.  The nature and magnitude of
    contributions to ongoing pension plans is different from those made to pension plans
    in the process of being wound up.  Thus, it does not seem to me that payments made
    on wind up deficits fall within the terms of the Initial Order which permitted
    the making of pension contributions incurred in the ordinary course of
    business.

[139]

Accordingly, had
    the pension creditors sought to have payments made on the wind up deficits,
    they would have had to have taken steps  such as those suggested by the CCAA
    judge  to enable and/or compel such payments to be made.

4.       The Question Posed by the Pension Motion

[140]

I do not accept
    that the CCAA judge erred by failing to answer the question posed by the
    Pension Motion. That question, it will be recalled, was whether GFPI, the CRO
    and the Monitor should be relieved from making further payments into the Plans.

[141]

In ordering the
    Remaining Applicants into bankruptcy, the CCAA judge found that there was no
    point to continuing the CCAA Proceeding.  It was plain and obvious that there
    were insufficient funds to meet the claims against the Remaining Funds. Accordingly,
    there was no need for the CCAA judge to address the question posed by the Pension
    Motion because distribution of the Remaining Funds had to be in accordance with
    the BIA priorities scheme.

A CONCLUDING COMMENT

[142]

In my view, this
    case illustrates the value that a CCAA proceeding  rather than a bankruptcy
    proceeding  offers for pension plan beneficiaries.  Three examples demonstrate
    this.

[143]

First, from the
    outset of the CCAA Proceeding until June 2012, all pension contributions (both
    ongoing and special payments) continued to be made into the Plans.  Had GFPI
    gone into bankruptcy, those payments would not have been made to the Plans.

[144]

Second, on the
    sale to Georgia Pacific, Georgia Pacific assumed the Pension Plan for Hourly
    Employees of Grant Forest Products Inc.  Englehart Plan.  Had GFPI gone into
    bankruptcy, it is unlikely in the extreme that the Englehart Plan would have
    continued as an on-going plan.

[145]

Third, the CCAA
    Proceeding gave GFPI sufficient breathing space to enable it to take steps to
    ensure that the Plans continued to be properly administered.  This is best seen
    from the orders dated August 26, 2011, and September 21, 2011.  Through those
    orders, GFPI was authorized to initiate the Plans windups and work with the
    Superintendent in appointing a replacement administrator, and the Monitor was
    authorized to hold back funds against which the pension claimants could assert
    their claims.  Co-operation of this sort typically leads to reduced costs of
    administration with the result that more funds are available to plan
    beneficiaries.

[146]

I hasten to add
    that these remarks are not intended to suggest a lack of sympathy for the
    position of pension plan beneficiaries in insolvency proceedings.  Rather, it is
    to recognize that while no panacea, at least there is some prospect of
    amelioration of that position in a CCAA proceeding.

DISPOSITION

[147]

Accordingly, I
    would dismiss the appeal. Dismissal of the appeal would leave paras. 1-6 of the
    Transition Order operative, thus nothing more need be said in relation to the Remaining
    Applicants submissions.

[148]

If the parties
    are unable to agree on costs, I would permit them to make written submissions to
    a maximum of three pages in length, within fourteen days of the date of release
    of these reasons.

Released: August 7, 2015  DD

E.E.
    Gillese J.A.

I
    agree Doherty J.A.

I
    agree P. Lauwers J.A.


Schedule A

Paragraphs 1-6 of the Transition Order read as follows:

SERVICE

1.       THIS COURT ORDERS that the Motions are properly
    returnable and hereby dispenses with further service thereof.

CAPITALIZED TERMS

2.       THIS COURT ORDERS that all capitalized terms not
    defined herein shall have the meaning ascribed to them in the Stephen
    Affidavit.

APPROVAL OF ACTIVITIES

3.       THIS COURT ORDERS that the Twenty-Sixth Report, the
    Twenty-Seventh Report and the Twenty-Ninth Report and the activities of the
    Monitor as set out therein be and are hereby approved.

EXTENSION OF STAY PERIOD

4.       THIS COURT ORDERS that the Stay Period in respect of
    the Remaining Applicants as defined in the Order of Mr. Justice Newbould made
    in these proceedings on June 25, 2009 (the Initial Order), as previously
    extended until January 31, 2014, be and is hereby extended until the filing of
    the Monitors Discharge Certificate as defined in paragraph 23 hereof or
    further order of this Court.

5.       THIS COURT ORDERS that none of GFPI, Stonecrest
    Capital Inc. (SCI) in its capacity as Chief Restructuring Organization (the
    CRO), or the Monitor shall make any further payments to either of the Timmins
    Salaried Plan or the Executive Plan (collectively, the Pension Plans) or
    their respective trustees or to the Pension Administrator.

6.       THIS COURT ORDERS and declares that none of GFPI, the
    CRO or the Monitor shall incur any liability for not making any payments when
    due to the Pension Plans or their respective trustees or the Pension
    Administrator.





[1]
Although the wording of the endorsement is somewhat unclear, it appears that
    all parties proceeded on that basis. The relevant part of the endorsement
    states: I am satisfied that GFPI, CRO and the monitor hold funds that may
    otherwise be due under the pension plans pending notice to second lien
    creditors ...



[2]
The record is unclear as to which party or parties made this submission.



[3]
See para. 62 of the reasons, where the CCAA judge states that the usefulness of
    the CCAA proceeding had come to an end.


